DETAILED ACTION
This is a final Office action in response to the remarks filed 08/10/2021.

Status of Claims
Claims 1-13, 16-18, 20, and 29-33 are pending;
Claims 1, 9, and 33 are currently amended; claims 2-4, 7, 8, 10, 18, 20, 30, and 32 were previously presented; claims 5, 6, 11, 16, 17, 29, and 31 have been withdrawn; claims 12 and 13 are original; claims 14, 15, 19, 21-28, and 34 have been cancelled;
Claims 1-4, 7-10, 12, 13, 18, 20, 30, 32, and 33 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections of claims 1-4, 7, and 8, based on Rotar (US 4,668,143), have been considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments to claim 1.
With respect to the nonstatutory double patenting rejections of claims 1-4, 7-10, 12, 13, 18, 20, 30, 32, and 33 set forth in the Office action mailed 05/19/2021, the applicant states that "no response is required because this application is still pending" 

Claim Interpretation
With respect to claim 1, it is recited in line 14, "a mounting boss including a head of a mounting bolt having an outward surface."  Since the limitation "having an outward surface" is arranged immediately after the limitation "a mounting bolt," the Examiner considers the instant limitations in line 14 to be --a mounting boss including a head of a mounting bolt, wherein the mounting bolt has an outward surface--.  Moreover, the "mounting bolt" is positively recited as a required structure within the scope of claim 1, since the term "including" introduces positive limitations thereafter.

Claim Objections
Claims 9 and 33 are objected to because of the following informalities:
Claim 9, line 18, "tapers in an" appears to be --tapered in the--.  See the limitation "an axially inboard and radially inward direction" in claim 9, line 6.
Claim 33, line 17, "tapers in an" appears to be --tapered in the--.  See the limitation "an axially inboard and radially inward direction" in claim 33, line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 5,064,326), hereinafter Davis.
Regarding claim 1, Davis discloses a mounting and fastening system (1, fig 12), comprising: a mounting adapter (27, fig 12), comprising: a radially inward portion (280, fig 12, see annotation) including a cylindrical throughbore (10, fig 12) having a throughbore axis (see Figures 3 and 12); an inboard end (281, fig 12, see annotation) including an adapter inboard surface (281a, fig 12, see annotation) extending transversely with respect to the throughbore axis (see Figure 12), an inboard end diameter (see Figures 3 and 12, see col 4, line 57), and an inboard counterbore (11a, fig 12, see annotation) recessed from the adapter inboard surface in communication with the cylindrical throughbore (see Figure 12); an outboard end (282, fig 12, see annotation) including an adapter outboard surface (282a, fig 12, see annotation) extending transversely with respect to the throughbore axis (see Figure 12), an secure the tapered collar 27 on the base member shank 3," therefore, such cooperation for securement of the tapered collar 27 is capable of performing the intended use of "to resist side loads").

    PNG
    media_image1.png
    255
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    579
    media_image2.png
    Greyscale






[AltContent: textbox (281 – Inboard End)][AltContent: connector][AltContent: textbox (281a – Adapter Inboard Surface)]
[AltContent: textbox (283a – Tapered Outward Surface)][AltContent: arrow]
    PNG
    media_image3.png
    464
    201
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: textbox (283 – Radially Outward Portion)][AltContent: textbox (11a – Inboard Counterbore)][AltContent: connector]
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (280 – Radially Inward Portion)][AltContent: textbox (11b –Cylindrical Outboard Counterbore)][AltContent: connector]
[AltContent: textbox (282 – Outboard End)]
[AltContent: connector]
    PNG
    media_image4.png
    187
    359
    media_image4.png
    Greyscale
[AltContent: textbox (282a – Adapter Outboard Surface)]


[AltContent: textbox (13a – Outward Surface)]

Regarding claim 2, wherein the tapered outward surface is frustoconical such that the mounting adapter is of truncated conical shape (see Figures 3 and 12, see col 3, line 50, col 4, lines 56 and 57).
Regarding claim 8, wherein the mounting adapter is of unitary construction (see Figure 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 5,064,326), hereinafter Davis, alone.
Regarding claim 3, Davis discloses the mounting and fastening system, wherein the mounting adapter has a conical opening angle (see Figure 12).
Davis does not explicitly disclose the mounting and fastening system, wherein the conical opening angle is between 10 degrees and 45 degrees.
Davis is analogous art because it is at least from the same field of endeavor, i.e., fastening systems.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the conical opening angle of the mounting adapter (27, fig 12) between 10 degrees and 45 degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide an appropriate size to the mounting adapter such that the mounting adapter would not take up too much space for assembly.  Therefore, it would have been obvious to modify Davis to obtain the invention as specified in claim 3.
Regarding claim 4, Davis discloses the mounting and fastening system, wherein the inboard counterbore has an axial depth (see Figure 12).
Davis does not explicitly disclose the mounting and fastening system, wherein the axial depth of the inboard counterbore is between 4 mm and 20 mm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the axial depth of the inboard counterbore (11a, fig 12, see annotation) between 4 mm and 20 mm, In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide an appropriate size to the inboard counterbore to surround the bolt head of the connecting bolt to make it harder for manipulation of the connecting bolt without the authorized tool.  Therefore, it would have been obvious to modify Davis to obtain the invention as specified in claim 4.
Regarding claim 7, Davis does not explicitly disclose the mounting and fastening system, wherein the mounting adapter is composed of tempered aluminum, steel, composite, or ceramic.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to manufacture the mounting adapter (27, fig 12) from tempered aluminum, steel, composite, or ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to provide appropriate strength to the mounting adapter of the tamper proof service lock for suitable outdoor uses.  Therefore, it would have been obvious to modify Davis to obtain the invention as specified in claim 7. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7, and 8 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Stewart (US 10,921,096 B2) in view of Kronowiecki et al. (DE 4110664 C1)1, hereinafter Kronowiecki.
In particular, claims 1-17 of Stewart disclose all limitations of claim 1 of the present application except for --wherein the mounting boss includes a head of a mounting bolt having an outward surface in direct contact with the inboard counterbore of the mounting adapter--.
Kronowiecki teaches a mounting boss (8, fig 1) including a head (8, fig 1) of a mounting bolt (7, fig 1) having an outward surface in direct contact with an inboard counterbore (18, fig 1) of a mounting structure (2, fig 1).



    PNG
    media_image5.png
    755
    354
    media_image5.png
    Greyscale













Stewart and Kronowiecki are analogous art because they are at least from the same field of endeavor, i.e., fastening systems.  It would have been obvious to one of ordinary skill in the art to form the mounting boss (Stewart: col 11, line 52) as a head (Kronowiecki: 8, fig 1) of a mounting bolt (Kronowiecki: 7, fig 1) having an outward surface in direct contact with the inboard counterbore (Stewart: col 12, line 3) of the mounting adapter (Stewart: col 11, line 63) as taught by Kronowiecki.  The motivation would have been to allow convenient replacement of the mounting boss with a removable mounting bolt should it be damaged or unusable.  Therefore, it would have been obvious to combine claims 1-17 of Stewart and Kronowiecki to obtain the invention as specified in claim 1.


Claims 9, 10, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Stewart (US 10,921,096 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, all limitations of claims 9, 10, 13, and 20 of the present application can be found in or rendered obvious over the inventions as described in claims 1-17 of Stewart.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Stewart (US 10,921,096 B2) in view of Clark et al. (US 7,083,190 B2), hereinafter Clark.
Clark teaches all limitations of claim 12 of the present application that are not disclosed by claims 1-17 of Stewart.  The applicant is hereby directed to the discussions of Clark on pages 16 and 17 of the Office action mailed 11/24/2020.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify claims 1-17 of Stewart with Clark to obtain the missing limitations of claim 12 of the present application for the purpose of more securely positioning and attaching the first and second components of Stewart with corresponding interengagement features of Clark.

Claims 18, 30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Stewart (US 10,921,096 B2) in view of Challis (US 9,638,491 B2).
Challis teaches all limitations of claims 18, 30, 32, and 33 of the present application that are not disclosed by claims 1-17 of Stewart.  The applicant is hereby directed to the discussions of Challis on pages 17-23 of the Office action mailed 11/24/2020.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify claims 1-17 of Stewart with Challis to obtain the missing limitations of claims 18, 30, 32, and 33 of the present application for the purpose of providing a removable mounting boss for convenient replacement should it be worn out or rendered unusable.

Allowable Subject Matter
Claims 9, 10, 12, 13, 18, 20, 30, 32, and 33 would be allowable if the nonstatutory double patenting rejections of claims 9, 10, 12, 13, 18, 20, 30, 32, and 33 set forth above in the current Office action were overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Kronowiecki, containing a machine translation, is attached to the current Office action.